DETAILED ACTION
Response to Amendment
Claims 19-20 are cancelled. 
Claim 1 is amended. 
Claims 1-18 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the applicant included the following limitation “a second reflective surface disposed on the FMCW LiDAR hand having a reflective profile that includes one or more spectral features that vary as a function of position along the second reflective surface”. There are numerous issues with this limitation. First – at no point in the specification does the applicant describe a second reflective surface. Second - at no point in the specification, does the applicant describe in detail a second reflective surface “on” the FMCW LiDAR. Third – the applicant fails to describe how this supposed second reflective surface is used in calibration, either in the claims or in the specification. Applicant’s disclosure appears only to give an option of using one of two reflective surfaces – not actually using both for calibration.  Dependent claims 2-18 fail to remedy these issues, and provide zero further detail as to the specific structure or how that structure functions to perform the calibration. It appears as if the applicant only actually uses one reflector in the calibration test – but it could be placed either attached to the lidar case, or to the vehicle. As such, the limitation of the 2nd reflector is not given any patentable weight. Correction is required.  
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 1, the applicant included the following limitation “a second reflective surface disposed on the FMCW LiDAR hand having a reflective profile that includes one or more spectral features that vary as a function of position along the second reflective surface”. There are numerous issues with this limitation. First – at no point in the specification does the applicant describe a second reflective surface. Second - at no point in the specification, does the applicant describe in detail a second reflective surface “on” the FMCW LiDAR. Third – the applicant fails to describe how this supposed second reflective surface is used in calibration, either in the claims or in the specification. Applicant’s disclosure appears only to give an option of using one of two reflective surfaces – not actually using both for calibration – thus rendering this limitation as not enabled. Dependent claims 2-18 fail to remedy these issues, and provide zero further detail as to the specific structure or how that structure functions to perform the calibration. It appears as if the applicant only actually uses one reflector in the calibration test – but it could be placed either attached to the lidar case, or to the vehicle. As such, the limitation of the second reflector is not given any patentable weight. Correction is required.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the applicant included the following limitation “a second reflective surface disposed on the FMCW LiDAR hand having a reflective profile that includes one or more spectral features that vary as a function of position along the second reflective surface”. There are numerous issues with this limitation. First – at no point in the specification does the applicant describe a second reflective surface. Second - at no point in the specification, does the applicant describe in detail a second reflective surface “on” the FMCW LiDAR. Third – the applicant fails to describe how this supposed second reflective surface is used in calibration, either in the claims or in the specification. Applicant’s disclosure appears only to give an option of using one of two reflective surfaces – not actually using both for calibration. Thus – one having ordinary skill in the art cannot determine the metes and bounds of the invention, is unable to follow the description to determine the calibration as the applicant attempts to explain, or replicate the results of the claimed invention. Dependent claims 2-18 fail to remedy these issues, and provide zero further detail as to the specific structure or how that structure functions to perform the calibration. It appears as if the applicant only actually uses one reflector in the calibration test – but it could be placed either attached to the lidar case, or to the vehicle. As such, the limitation of the second reflector is not given any patentable weight. Correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abari (US 2019/0204425) in view of LaChapelle (US 2018/0284240) and Ingram Jr (US 8,558,884).
Regarding Claim 1, Abari teaches a calibration target [#102 of Fig 2, 3B, 6A] for calibrating a pointing direction of a LiDAR that transmits radiation spanning a predefined wavelength interval, the calibration target comprising: a first reflective surface having a reflectance profile that includes one or more spectral features that vary as a function of position along the first reflective surface [#102 of Fig 1, 2A; 0019; 0023-24; 0032; 0034-36], the one or more spectral features being wavelength dependent in order to reflect wavelengths within the predefined wavelength interval differently [0032; 0034; 0036-37; 0039-41; 0043], and a second reflective surface having a reflectance profile that includes one or more spectral features that vary as a function of position along the second reflective surface [#102 of Fig 1, 2A; 0019; 0023-24; 0032; 0034-36] Abari does not explicitly teach – but LaChapelle does teach a frequency modulated continuous wave (FMCW) LiDAR [0102; 0104; 0184; Fig 27]. It would have been obvious to modify the device of Abari to use a FMCW LiDAR since FMCW is one of a class of LiDAR devices, and calibration targets can be used on pulsed and continuous wave lidar devices. Ingram Jr additionally teaches a first reflective surface having a reflectance profile that includes one or more spectral features that vary as a function of position along the first reflective surface the one or more spectral features being wavelength dependent in order to reflect wavelengths within the predefined wavelength interval differently [Claims 1, 9, 16], and a second reflective surface having a reflectance profile that includes one or more spectral features that vary as a function of position along the second reflective surface [Claims 1, 9, 16]. It would have been obvious to modify the system of Abari to use at least two calibration targets with different wavelength reflectance profiles based on position in order to better map the 3-D environment. 
Regarding Claim 2, Abari also teaches wherein the first reflective surface is arranged as a plurality zones, and in each zone of the plurality zones a value of a parameter of the one or more spectral features differs with respect to values of the parameter in adjacent zones of the plurality zones [0024; 0034; 0036-37].  Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.
Regarding Claim 3, Abari also teaches wherein a center wavelength of an absorption dip is the parameter of the one or more spectral features of the first reflective surface that differs with respect to the adjacent zones [Fig 2, 3B, 6A; 0024; 0034; 0036-37; 0039]. Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.
Regarding Claim 4, Abari also teaches wherein the plurality of zones includes a center zone and two or more peripheral zones, and center wavelengths of the one or more spectral features in the center zone are different than center wavelengths of the one or more spectral features in the peripheral zones [Fig 2, 3B, 6A; 0024; 0034; 0036-37; 0039-43]. Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.
Regarding Claim 5, Abari also teaches wherein the center zone is adjacent to the peripheral zones, such that, when the FMCW LiDAR illuminates a spot on the calibration target that partially includes both the center zone [Fig 3B; 0034-37], which has a first reflectance profile, and one of the peripheral zones, which has a second reflectance profile [0036-39], a reflected signal from the calibration target includes a combination of the first reflectance profile and the second reflectance profile [0038-43]. Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.
Regarding Claim 6, Abari also teaches wherein a ratio between how much of the spot is in the center zone relative to the one of the peripheral zones is represented by the combination of the first reflectance profile and the second reflectance profile of the reflected signal [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation). Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.
Regarding Claim 7, Abari also teaches wherein a first spectral feature of the one or more spectral features of the first surface has a center wavelength [0034-37], and the center wavelength is a discrete value for each of the plurality zones with each zone having a different center wavelength relative to remaining zones of the plurality zones [0034-37], such that the center wavelength varies discontinuously as the function of the position along the reflective surface [0039-43]. Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.
Regarding Claim 8, Abari also teaches wherein the one or more spectral features have a parameter that varies continuously as the function of the position along the reflective surface, and a value of the parameter is determined by measuring a reflectance profile of a reflected signal from the reflective surface [0034; 0036-7; 0039-41]. Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.
Regarding Claim 9, Abari also teaches wherein a center wavelength of an absorption dip is the parameter of the one or more spectral features that varies continuously as the function of the position along the reflective surface [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation). Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.
Regarding Claim 10, Abari also teaches wherein the one or more spectral features includes a first spectral feature that varies as a function of position in a first direction [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation). Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.
Regarding Claim 11, Abari also teaches wherein the one or more spectral features includes a second spectral feature that varies as a function of position in a second direction, which is different from the first direction [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation). Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.
Regarding Claim 12, Abari also teaches wherein the first spectral feature is a single absorption dip and the second spectral feature is a double absorption dip [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation). Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.
Regarding Claim 13, Abari also teaches wherein the first spectral feature and the second spectral feature can be distinguished one from the other based on respective shapes of the first spectral feature and the second spectral feature [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation). Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.
Regarding Claim 14, Abari also teaches wherein at least one of the first… and second reflective surface comprises a metamaterial having an array of cells, each cell of the array of cells being tuned to absorb radiation at a predefined wavelength, which is a function of position along the reflective surface [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation). Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.
Regarding Claim 15, Abari also teaches wherein each of the cells includes a top metallization structure [rods in 0034; 0036] on one surface of a corresponding substrate and includes a bottom metallization layer arranged on another, opposite surface of the substrate. [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. 
Regarding Claim 16, Abari also teaches wherein a shape or size of part of the top metallization structure [rods in 0034; 0036] is changed as the function of the position along the reflective surface thereby changing the predefined wavelength of the resonator cells as the function of the position along the at least one of the first and second reflective surfaces [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41].
Regarding Claim 17, Abari also teaches wherein each of the cells includes a dielectric member arranged on the first surface of the substrate [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation).
Regarding Claim 18, Abari also teaches wherein a dimension or shape of part of the dielectric member is changed as the function of the position along the at least one of the first and second reflective surfaces to change the predefined wavelength of the cells as the function of the position along the at least one of the first and second reflective surfaces [#102 of Fig 2, 3B, 4, 6A; 0034; 0036; 0039-41]. (Checkerboard patterns at various distances and depths cover this limitation). Ingram Jr also teaches this limitation in [Claims 1, 9, 16], as at least two calibration targets with different wavelength reflectance profiles based on position would improve calibration of multiple sensors and better map the 3-D environment.

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that amended Claim 1 now contains numerous issues under 35 USC 112 (a) and (b), regarding new matter, lack of written description, lack of enablement and indefiniteness. See paragraphs 4-11 above. Rejections in Paragraphs 12-31 above are provided as best as possible in light of the significant 112 issues.  It appears as if the applicant only actually uses one reflector in the calibration test – but it could be placed either attached to the lidar case, or to the vehicle. As such, the limitation of the second reflector is not given any patentable weight.
Tertiary reference Ingram Jr includes claims that show how prevalent multi-wavelength sensor calibration targets are for optical sensors. Additionally, primary reference Abari does display multiple calibration targets that may contain different reflectance profiles as a function of position. As such, the claims are rejected as being obvious in view of Abari, LaChapelle and Ingram Jr. No allowable subject matter can be identified at this time. Examiner suggests applicant review and thoroughly re-write Claim 1 to address the significant and numerous issues under 35 USC 112 (a) and (b), as well as dependent Claims 2-18. 
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645